Name: Commission Regulation (EEC) No 2529/93 of 14 September 1993 laying down the prices and amounts fixed in ecus by the Council in the hops sector and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: taxation; NA;  public finance and budget policy;  EU finance
 Date Published: nan

 15. 9 . 93 Official Journal of the European Communities No L 232/17 COMMISSION REGULATION (EEC) No 2529/93 of 14 September 1993 laying down the prices and amounts fixed in ecus by the Council in the hops sector and reduced as a result of monetary realignments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ment (2), as last amended by Regulation (EEC) No 1 663/93 (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts affected by the coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as amended by Regulation (EEC) No 1331 /93 (*), as part of the arrangements for automati ­ cally dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the resulting prices and amounts should be specified for each sector concerned and the value of the reduced prices should be fixed ; whereas Article 3 of Regulation (EEC) No 3824/92 specifies that for the hops sector the reducing coefficient is to apply to the affected prices and amounts from the date of the entry into force of the Council regulation fixing the level of aid to producers ; Whereas for the 1992 harvest the amounts of aid for hops are fixed by Council Regulation (EEC) No 1991 /93 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The aid amounts fixed in ecus by the Council for the 1992 harvest in the hops sector and reduced in accordance with Article 2 of Regulation (EEC) No 3824/92 shall be those indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 July 1993 , date of entry into force of the Council Regulation fixing the level of aid for the 1993 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p. 29. (3) OJ No L 158, 30. 6 . 1993, p. 18 . (4) OJ No L 57, 10 . 3 . 1993, p. 18 . 0 OJ No L 132, 29. 5 . 1993, p. 114. (6) OJ No L 182, 24. 7 . 1993, p. 10 . 15. 9 . 93No L 232/18 Official Journal of the European Communities ANNEX Aid granted to hop producers for the 1992 harvest (ECU/ha) Group of varieties Amount Aromatic 360 Bitter 395 Others 276